Citation Nr: 0213672	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  02-05 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Recognition as the surviving spouse of the veteran for the 
purpose of payment of VA death benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from July 1952 to January 
1954.  The veteran died on May [redacted], 2001.  The appellant is the 
former spouse of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2001 decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found that the appellant was not the 
surviving spouse of the veteran.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has been 
notified of the evidence necessary to substantiate the claim.

2.  The appellant was married to the veteran on November 22, 
1954, and divorced from the veteran on June 6, 1977.

3.  The veteran died on May [redacted], 2001.


CONCLUSION OF LAW

The appellant is not the surviving spouse of the veteran for 
the purpose of payment of VA death benefits.  38 U.S.C.A. 
§§ 101(31), 103, 1311, 1318 (West 1991); 38 C.F.R. § 3.3, 
3.5, 3.50, 3.102 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The appellant has been advised of the evidence necessary to 
substantiate the claim, by means of the statement of the case 
and the decisions issued regarding the claim.  The appellant 
has also been informed of the pertinent provisions of the 
VCAA by means of the April 2002 statement of the case.  The 
Board finds that VA has met its obligations to notify the 
appellant of the evidence needed to substantiate the claim 
and of what evidence the appellant is responsible for 
obtaining.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the appellant has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Dependency and indemnity compensation and death pension may 
be paid to a surviving spouse where certain other conditions 
are met.  See 38 C.F.R. §§ 3.3, 3.5.

"Spouse" means a person of the opposite sex whose marriage 
to the veteran meets the requirements of 38 C.F.R. § 3.1(j).  
38 C.F.R. § 3.50(a).

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j).

In determining whether or not a person is or was the spouse 
of a veteran, their marriage shall be proven as valid for the 
purposes of all laws administered by the Secretary according 
to the law of the place where the parties resided at the time 
of the marriage or the law of the place where the parties 
resided when the right to benefits accrued.  38 U.S.C.A. 
§ 103;

"Surviving spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death and (1) Who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and (2) Except as provided in 
38 C.F.R. § 3.55, has not remarried or has not since the 
death of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 C.F.R. § 3.50(b).

The evidence shows that the appellant and the veteran were 
married in Louisiana on November 22, 1954.  The evidence 
further shows that on June 6, 1977, the Civil District Court 
for the Parish of Orleans in Louisiana issued a judgment of 
divorce between the appellant and the veteran.  The evidence 
does not show that the appellant and the veteran remarried 
subsequent to that divorce and prior to his death.  The 
record does not contain any evidence showing that the June 
1977 divorce has been legally challenged or overturned.

Therefore, the Board must conclude that pursuant to the laws 
of Louisiana, which is the place where the parties resided at 
the time of the marriage and the place where the parties 
resided when the right to benefits accrued, the veteran and 
the appellant were divorced on June 6, 1977.  Consequently, 
the appellant cannot be considered the surviving spouse of 
the veteran because she was not married to the veteran at the 
time of the veteran's death on May [redacted], 2001.

Although the appellant has protested that she did not receive 
notice of the June 1977 divorce and was not properly included 
in those proceedings, the judgment nonetheless remains valid.  
Should the appellant feel that the divorce was inappropriate 
and invalid, she should pursue such matters in the court 
where the judgment was issued.  The Board notes 
parenthetically, that VA advised the appellant in February 
1978, that it was denying her request for apportionment due 
to the fact that she was divorced from the veteran.  Thus she 
was aware of the divorce as early as that date, and there is 
no evidence that she has taken steps to invalidate the 
divorce decree.

Accordingly, the Board finds that the appellant is not the 
surviving spouse of the veteran for the purpose of payment of 
VA death benefits.  The preponderance of the evidence is 
against her claim and the claim is denied.  38 U.S.C.A. 
§§ 101(31), 103, 1311, 1318 (West 1991); 38 C.F.R. § 3.3, 
3.5, 3.50, 3.102 (2001).


ORDER

The appellant is not the surviving spouse of the veteran for 
the purpose of payment of VA death benefits, and her claim 
for payment of VA death benefits is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

